Citation Nr: 0738818	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-40 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric 
disorder diagnosed as depression and depressive disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who had active service from 
September 1966 to August 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Hypertension was not manifested in service or within the 
first post-service year, and the veteran is not shown to have 
a diagnosis of hypertension.

2.  Depression/depressive disorder was not manifested in 
service, it was not diagnosed until many years after service, 
and there is no evidence of a nexus between the veteran's 
depression/depressive disorder and his service.

3.  The veteran did not engage in combat, he does not have a 
confirmed diagnosis of PTSD, and he has not provided 
sufficient information to allow for independent verification 
of his claimed in-service stressors.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Service connection for a psychiatric disorder diagnosed 
as depression and depressive disorder is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

3.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
the present case, this was done.  However, if VCAA notice is 
provided after the initial decision, such a timing error can 
be cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or SSOC.  Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

In Mayfield, the U.S. Court of Appeals for the Federal 
Circuit addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty to notify (38 U.S.C.A. § 5103(a)).  
The Federal Circuit held, in effect, that the Board must 
specify what documents satisfy the duty to provide notice to 
a claimant, and that the Court of Appeals for Veterans Claims 
must, if a case is appealed to the Court, specifically review 
the Board's findings regarding such notice.  Considering the 
decisions in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.


June and September 2003 letters (prior to the decision on 
appeal), informed the veteran of the information required of 
him to enable VA to obtain evidence in support of the claims, 
the assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  He was also advised to submit any 
relevant evidence in his possession.  In January 2007, 
similar notice was also provided.  The Board concludes that 
all critical notice was received by the veteran prior to that 
initial adjudication of that claims and adequately complied 
with the VCAA and subsequent interpretive authority.  He has 
not been prejudiced in any way by the notice and assistance 
provided by the RO.  Although he was not given notice of 
potential downstream issues involving disability ratings and 
effective dates of awards (see Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)) until September 2007, there is no prejudice 
in the timing of such notice, since service connection is 
being denied and any such issues are moot.  

Regarding the duty to assist, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
apparent that VA's duty has been met.  Hence, it is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II.  General Legal Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical conclusions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (lay evidence is potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

A.  Hypertension

If hypertension is manifested to a compensable degree in the 
first year following the veteran's separation from active 
duty, it may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Here, hypertension was not manifested in service or within 
the first post-service year.  The veteran's service medical 
records (SMR) are completely silent for any complaints, 
findings, or diagnosis of hypertension.  Blood pressure 
readings on enlistment and separation examinations were 
120/70 and 118/68, respectively.  

A January 1996 record contained the earliest post-service 
blood pressure reading, which was within the normal range at 
120/80.  In light of this evidence, service connection for 
hypertension on the basis that it was manifest in service and 
persisted thereafter, or on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.  

The Board finds it significant to note that none of the 
veteran's other post-service medical records (private and VA 
treatment records from 2001 to 2006) contains a diagnosis of 
hypertension.  An August 2001 private medical record noted an 
elevated blood pressure reading of 136/94, but there was no 
diagnosis of hypertension.  A May 2002 VA medical record 
notes that the veteran had a blood pressure reading of 
148/88.  The physician's assessment was that the veteran had 
elevated blood pressure, but there was still no diagnosis of 
hypertension.  A May 2003 private medical records noted a 
blood pressure reading of 120/90; however, hypertension was 
not diagnosed. 

While the record does contain a few elevated blood pressure 
readings, these were interspersed among a number of normal 
blood pressure readings over the years.  More important, the 
record is devoid of an actual diagnosis of hypertension.  The 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The record 
demonstrates that this requirement has not been met.  The 
Board recognizes that the Court of Appeals for Veterans 
Claims recently held that the presence of a chronic 
disability at any time during the claim/appeal process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where, as here, the overall 
evidence of record fails to support a diagnosis of the 
claimed hypertension, that holding would not be applicable.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection hypertension must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.

B.  Depression

The veteran's SMRs are completely silent of any complaints, 
findings, or diagnosis of depression.  Psychiatric 
evaluations on enlistment and separation examinations were 
normal.  

In March 2001, he was admitted to St. Mary's Hospital.  At 
the time, he was under significant work-related stress, and 
he reported feeling weak and tired.  He also had experienced 
a recent onset of feeling confused, disoriented, and dizzy.  
The discharge summary contained a diagnosis of altered mental 
status, possibly secondary to stress versus mental 
depression, "rule out" transient ischemic attack.  

In June 2002, a VA depression screening was negative.  
However, in November 2002, complaints of impaired memory and 
feeling closed-in under pressure led to an assessment of 
underlying depression.  An August 2003 record indicates that 
the veteran reported that he had been depressed for a brief 
period after the war but had not sought treatment.  In 
October 2003, he was reported to be a former truck driver, 
now on disability for repeated episodes of syncope and 
disorientation.  There was history of a possible stroke in 
2000, but this was not certain.  In November 2003, he said he 
had started having memory problems in 2000.  Neuropsychiatric 
testing in November 2003 was indicative of impaired mental 
processing speed and cognitive fluency.  Additional VA 
records in March and December 2006 contain assessments of 
depressive disorder, NOS (not otherwise specified).

In light of the above, there is ample evidence of record to 
establish a present diagnosis of depression/depressive 
disorder.  However, this alone is not enough to establish 
service connection.  Here, there was no indication of a 
psychiatric disability for decades after service.  A lengthy 
time interval between service and the earliest medical 
documentation of complaints or findings of a disability for 
which service connection is sought is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  Furthermore, 
there is no competent (medical) evidence of a nexus between 
service and the veteran's disability.

Although the veteran is competent to report the symptoms he 
has experienced regarding his depression/depressive disorder, 
he is not competent to offer a nexus opinion between his 
service and the disability, which was diagnosed long after 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to render medical 
opinions).  As noted above, it is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau; Buchanan, 
supra.  However, the diagnostic and nexus aspects as to the 
onset of a present depressive disorder clearly require 
professional medical expertise, and are not susceptible of 
lay determination; rather, there must be medical opinion 
evidence as to causation and/or etiology.  

Accordingly, a preponderance of the evidence is against the 
veteran's claim for service connection for a depressive 
disorder, and the claim must be denied.

C.  Post-traumatic stress disorder

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred.  38 C.F.R. § 3.304(f) (2007); Cohen v. 
Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

With regard to his MOS (military occupational specialty), the 
veteran was initially trained as an Engineer Supply 
Specialist (76C20) in 1967.  He was transferred to Stock 
Control and Accounting Specialist in July 1967 (76P20).  His 
service personnel records reflect that he served in the 
Republic of Vietnam from February 1967 to February 1968.  He 
did not receive any awards, medals, or decorations that 
denote participation in combat with the enemy.  He then 
rotated through the U.S. to Germany, where he served as an 
APC (armored personnal carrier) and light-truck driver, under 
the MOS 11B20 (light weapons infantryman).  He returned to 
the U.S. in August 1969 and was released from active duty 
that same month.  His SMRs contain no pertinent complaints, 
findings, or diagnosis in support of this claim.

An April 2003 VA treatment record indicates that the veteran 
reported he had experienced combat in Vietnam, and that he 
was having flashbacks.  In November 2006, a screening for 
PTSD was positive and the assessment included possible PTSD.

In response to VA's request for specific information 
regarding his in-service stressors, the veteran reported that 
his service during the time of the Tet offensive in 1968 was 
stressful.  He related that there were last minute alerts, 
rocket attacks, and sniper fire that hit the roof of his 
building.  He indicated that hearing of friends who had died 
fighting made him feel useless because he was in a supply 
company.  The veteran recalled that a "sweep" had to be run 
in the warehouse where he worked because the guard post had 
seen people in it the night before.  He reported that he saw 
bodies floating up and down the nearby canal, and Vietnamese 
people fleeing from their homes.  

Upon review of the evidence, the Board finds that service 
connection for PTSD is not warranted.  As discussed above, 
the veteran does not have a definite diagnosis of PTSD, but 
rather manifests numerous cognitive and depressive 
difficulties.  As noted, a diagnosis of PTSD must be in 
accordance with DSM-IV.  The only indication of PTSD was from 
a simple screening test.  The assessment associated with that 
screening only indicated that the diagnosis was possible.  
Thus, there is no clear evidence that the veteran has a 
psychiatric disability which meets the criteria for a PTSD 
diagnosis. 

Moreover, even if the veteran had a diagnosis of PTSD, such 
diagnosis would have to be based on a verified in-service 
stressor.  Since there is no objective evidence that the 
veteran was engaged in combat with the enemy, which has been 
defined as participation in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality (see VAOPGCPREC 12-99), the reported 
stressors must be corroborated by service records or other 
credible sources.  See Moreau v. Brown, 9 Vet. App. 389 
(1996); aff'd, 124 F.3d 228 (Fed. Cir. 1997).  Such 
corroboration has not been established in this case.  The 
veteran either offered his accounts of events that are not 
capable of being verified (e.g., seeing bodies floating in a 
canal) or he provided general information about being exposed 
to sniper and rocket fire during the 1968 Tet offensive.  The 
information he has provided is too vague to permit 
verification, and the record does not otherwise contain 
corroborative evidence.

The Board has carefully considered the veteran's contentions, 
and is sympathetic with his present health problems.  We also 
recognize with admiration his honorable service in Vietnam.  
However, in the absence of a definite PTSD diagnosis and 
verifiable stressor(s) in service, the preponderance of the 
evidence is against the veteran's claim, and service 
connection for PTSD must be denied.




ORDER

Service connection for hypertension is denied.

Service connection for a psychiatric disorder diagnosed as 
depression and depressive disorder is denied.

Service connection for PTSD is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


